Citation Nr: 1548463	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  10-00 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for dermatophytosis tinea pedis (feet).

2.  Entitlement to an initial compensable evaluation for bilateral plantar fasciitis.  

3.  Entitlement to an initial evaluation in excess of 30 percent for anxiety disorder, prior to October 15, 2014.  

4.  Entitlement to an initial evaluation in excess of 10 percent for thoracolumbar strain.

5.  Entitlement to an initial evaluation in excess of 10 percent for patellofemoral syndrome of the right knee.

6.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease.

7.  Entitlement to an initial evaluation in excess of 10 percent for nonspecific dermatitis, prior to October 14, 2015, and in excess of 30 percent thereafter.  

8.  Entitlement to an initial evaluation in excess of 30 percent for sinusitis.

9.  Entitlement to an initial compensable evaluation for restless leg syndrome.

10.  Entitlement to an initial compensable evaluation for hearing loss in the right ear.

11.  Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome of the left knee.  

12.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to October 15, 2014.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to October 1986, and from May 1987 to February 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA.  

In his December 2009 substantive appeal, the Veteran stated that he was withdrawing the rating claims for sleep apnea and a right corneal scar.  As such, those issues have been withdrawn.  

In an April 2015 rating decision, the evaluation of nonspecific dermatitis was increased to 30 percent, effective October 14, 2014.  Because the increase did not satisfy the appeal in full with respect to the initial rating for nonspecific dermatitis, the initial rating claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the issue is recharacterized as reflected on the title page.  

The April 2015 rating decision further reflects that the evaluation of anxiety disorder was increased to 100 percent, effective October 15, 2014.  Although the 100 percent rating represents a full grant of the benefit sought, as of October 15, 2014, the increase did not satisfy the appeal in full, prior to October 15, 2014, and the initial rating claim for anxiety disorder remains on appeal.  Id.  As such, the issue is recharacterized as reflected on the title page.  

The record raises the issue of entitlement to a TDIU, prior to October 15, 2014.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to a TDIU is part and parcel of an increased-rating claim when the claim is expressly raised by the Veteran and/or the record.  

Although the Veteran's anxiety disorder is rated as 100 percent disabling, from October 15, 2014, the record raises the issue of entitlement to a TDIU, prior to October 15, 2014.  The Board notes that in his December 2009 substantive appeal, the Veteran asserted that his service-connected disabilities warrant a 100 percent rating.  Therefore, the issue of entitlement to a TDIU is considered before the Board, for the period prior to October 15, 2014.  As such, the issue is reflected on the title page.  Because the Veteran is in receipt of special monthly compensation at the housebound rate, TDIU is moot from October 15, 2014.  Cf. Bradley v. Peake, 22 Vet. App. 280, 294 (2008).

The bilateral plantar fasciitis claim is addressed in part in the decision below.  The remaining claims are addressed in the remand section following the decision.

FINDING OF FACT

Bilateral plantar fasciitis has at least been manifested by pain on manipulation and use of the feet.


CONCLUSION OF LAW

The criteria for at least an initial 10 percent rating for bilateral plantar fasciitis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that rating the Veteran's plantar fasciitis as analogous to pes planus is the most appropriate manner in which to rate the disability, which the RO has also done.  Plantar fasciitis is not expressly listed in the Rating Schedule pertaining to rating the feet.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 to 5284.  However, the Veteran's foot pain is best encompassed by Diagnostic Code 5276 for pes planus as the criteria includes "pain on manipulation and use."  Additionally, VA's Compensation Service issued a Bulletin in July 2013 indicating that plantar fasciitis should be rated as analogous to pes planus.  The Bulletin explains that the most common symptom seen with plantar fasciitis is heel pain, which is consistent with the criteria for moderate disability.  The Bulletin is persuasive in explaining why plantar fasciitis should be evaluated as analogous to pes planus.

The earliest VA examination of the Veteran's bilateral pes planus in July 2008 shows that the Veteran had a history of bilateral foot pain.  Examination revealed palpable tenderness in the area of the plantar fascia bilaterally.  The most recent VA examination in October 2014 shows a report by the Veteran of pain when walking.  The examiner noted that there was pain on weight-bearing.

Thus, at the least, the evidence shows that the Veteran's service-connected bilateral plantar fasciitis has been manifested by pain on manipulation and use of the feet since the award of service connection.  Accordingly, an initial 10 percent rating is warranted for bilateral pes planus.  The issue remains, however, as to whether an initial rating in excess of 10 percent is warranted for bilateral pes planus.  As discussed in the remand section below, the Board will consider entitlement to a higher rating after additional development on remand.  This intermediary grant of benefits will not prejudice the Veteran.


ORDER

An initial 10 percent rating for bilateral plantar fasciitis is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

As noted in the introduction, in the April 2015 rating decision, a 100 percent rating was assigned for anxiety disorder, effective October 15, 2014.  However, the issue of entitlement to a TDIU, prior to October 15, 2014, is for consideration on appeal.  The Board notes that prior to October 15, 2014, the Veteran met the threshold criteria for a schedular TDIU, with sleep apnea rated as 50 percent disabling and additional service-connected disability for a combined 90 percent rating.  38 C.F.R. § 4.16(a) (2015).  

The October 2014 VA examination report states that the Veteran's symptoms negatively impact work performance and might preclude his ability to work in most capacities, as his paranoia caused him to have difficulty connecting with co-workers and/or people in authority positions.  Diagnoses included psychotic disorder, not elsewhere classified.  

In addition, a February 2007 VA posttraumatic stress disorder (PTSD) examination report notes that he had been fired, was not working, and attended community college off and on with difficulty concentrating.  Although a September 2009 VA treatment record notes that he napped throughout the day and did not leave the house or see anyone, a February 2012 treatment record notes the he was working.  In light of the evidence, the Board finds that this claim should be remanded for a Social and Industrial Survey with respect to the period on appeal, prior to October 15, 2014.

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

The development of the issue of entitlement to a TDIU, prior to October 15, 2014, may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability.  Thus, the all of the claims on appeal are being remanded.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records dated since October 2014.  

2.  Schedule the Veteran for a VA Social and Industrial Survey by an appropriate professional.  The entire file must be reviewed by the examiner. 

The examiner is to provide an opinion as to the combined effects of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment, for the period prior to October 15, 2014.  In commenting on this issue, the Veteran's current age and nonservice-connected disabilities are not factors to be considered, but consideration must be given to the Veteran's education, special training, and previous work experience.

If the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, prior to October 15, 2014.  

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the claims remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

